TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00470-CR




                            Tommie Edwin Jones, Jr., Appellant

                                              v.

                                 The State of Texas, Appellee




     FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 57873, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Tommie Edwin Jones, Jr. has filed a motion to dismiss his appeal. We grant the

motion and dismiss the appeal.




                                           Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: September 21, 2005

Do Not Publish
2